Citation Nr: 1814914	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for type II diabetes mellitus as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law











ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Board denied the claim of entitlement to service connection for diabetes mellitus.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2017 memorandum decision, the Court reversed the Board's determination that the Veteran did not have a current diagnosis of diabetes and remanded the matter for the Board to consider whether the Veteran's current diabetes is related to active service.

In June 2016, the Board remanded the issues of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities and erectile dysfunction and the issues of entitlement to increased ratings for a lumbar spine disability and radiculopathy of the left lower extremity for further development.  These issues are still pending at the RO.


FINDINGS OF FACT

1.  In June 2016, the Board denied the claim of entitlement to service connection for diabetes mellitus on the basis that the Veteran did not have a current disability.

2.  In the May 2017 memorandum decision, the Court reversed the Board's determination that the Veteran did not have a current diagnosis of diabetes.
3.  The Veteran served in the Republic of Vietnam.

4.  The evidence is in equipoise as to whether the Veteran's diabetes mellitus is manageable by a restricted diet only.

5.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his service in the Republic of Vietnam, and there is no affirmative evidence to support a conclusion that the Veteran's type II diabetes mellitus was not incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, type II diabetes mellitus was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

For diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.  Type II diabetes mellitus must become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6).  A 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Analysis

In June 2016, the Board denied the claim of entitlement to service connection for diabetes mellitus on the basis that the Veteran did not have a current disability.  In the May 2017 memorandum decision, the Court reversed the Board's determination that the Veteran did not have a current diagnosis of diabetes.  Thus, Hickson element (1), current disability, has been met.  

With respect to Hickson element (2), the Board will separately discuss in-service disease (to include the one-year presumptive period after service) and injury.

The Veteran's service treatment records do not reflect a diagnosis of type II diabetes mellitus.  Moreover, diabetes mellitus was not diagnosed until well after a year after separation from active service.  Therefore, the preponderance of the competent evidence shows that there was no diagnosis of type II diabetes mellitus in service or during the one-year presumptive period.  

The Veteran's service personnel records show that he served in the Republic of Vietnam.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his service in the Republic of Vietnam.  Therefore, Hickson element (2), in-service injury, is therefore established on a presumptive basis.

Turning to Hickson element (3), medical nexus, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to enjoy the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) do include the Veteran's diagnosed type II diabetes mellitus.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  

Nonetheless, type II diabetes mellitus has to be manifested to a degree of 10 percent or more for the presumption of service incurrence to apply.  The medical evidence does not show that the type II diabetes mellitus is severe enough to require insulin or oral hypoglycemic agent, some of the criteria for a 20 percent or higher disability rating.  That said, there is some medical evidence that the type II diabetes mellitus is severe enough that a restricted diet is required for its management.  A November 2014 private treatment record reflects that while the Veteran was not on a diabetic diet at that time, he was referred to a dietitian to learn about a diabetic diet.  In light of the medical evidence of a referral to a dietitian, the evidence is in equipoise as to whether the Veteran's diabetes mellitus is manageable by a restricted diet only.  

Finally, there is no affirmative evidence to support a conclusion that the Veteran's type II diabetes mellitus was not incurred in service.  Accordingly, Hickson element (3) is established on a presumptive basis.

In summary, the Veteran has met all requirements needed to establish service connection for type II diabetes mellitus.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for type II diabetes mellitus as secondary to exposure to herbicide agents is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


